PER CURIAM.
AFFIRMED. Pursuant to rule 9.340, Florida Rules of Appellate Procedure, the Clerk is directed to issue mandate with the release of this opinion. Accordingly, the joint motion for remand is DENIED.
Appellee’s counsel did not file a motion for attorney’s fees for services in connec*611tion with this appeal as authorized by section 440.34(5), Florida Statutes (1983). Had a timely motion been filed, a fee would have been granted under the statute, in accordance with prior rulings of this court. The failure of appellee’s counsel to assert and protect this claimant’s statutory rights to recoup such fees makes it inappropriate and improper for counsel to seek or require claimant to pay any fee on account of services on this appeal. Counsel for appellee shall deliver a copy of this opinion to his client.
THOMPSON, ZEHMER and BAR-FIELD, JJ., concur.